UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6836



ANTHONY DOVE,

                                                Plaintiff - Appellant,

          versus


NORTH CAROLINA STATE EMPLOYEES CREDIT UNION;
NORTH CAROLINA LOCAL GOVERNMENT EMPLOYEES
CREDIT UNION; LYNN EUBANKS; SID PHILLIPS;
CHRISTOPHER C. HILL, Detective; LENOIR COUNTY
SHERIFF DEPARTMENT; LENOIR COUNTY,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-02-25-4-H)


Submitted:   October 9, 2002                 Decided:   January 8, 2003


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dove,   Appellant Pro Se. Matthew Scott Sullivan, Jonathan
Mark Herring,   WHITE & ALLEN, P.A., Kinston, North Carolina; Mark
Allen Davis,    WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North
Carolina, for   Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Dove appeals the district court’s order dismissing his

civil action against Defendants.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Dove v. North Carolina State Employees

Credit Union, No. CA-02-25-4-H (E.D.N.C. May 15, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              AFFIRMED




                                   2